Citation Nr: 1502455	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  12-28 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

2.  Entitlement to service connection for a heart disorder, to include congestive heart failure (CHF).

3.  Entitlement to service connection for hypertension.


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968. 

This appeal is before the Board of Veterans' Appeals (Board) from April 2010 and December 2010 rating decisions of Department of Veterans Affairs (VA) Regional Offices (ROs).  In September 2014, the Veteran and his daughter testified at a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript is included in the claims file.

The issue of service connection for posttraumatic stress disorder (PTSD) was raised by the Veteran in an October 2012 statement.  It is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The record reflects that the Veteran served in the Republic of Vietnam during the Vietnam Era, and he is thus presumed to have been exposed to herbicides in service including Agent Orange.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  As reflected in his and his daughter's testimony during his September 2014 Board hearing, the Veteran asserts, in part, that his COPD is the result of exposure to toxins such as Agent Orange in service.  He has also submitted a statement from a private physician, Dr. A.T., dated in August 2010, reflecting that opinion that the Veteran has COPD that "could have resulted from toxic exposures."   See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As reflected in his September 2010 notice of disagreement, the Veteran further asserts that his CHF and hypertension are, in part, secondary to his COPD.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). 

Also, the Veteran was provided a VA examination in December 2010, at which time the examiner determined that the Veteran did not have ischemic heart disease.  However, since that time, the Veteran has submitted private treatment records dated from July 2006 to August 2009 reflecting treatment for heart problems including CHF.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with an appropriate examiner.  After reviewing the claims file, to specifically include the August 2010 opinion of Dr. A.T., the December 2010 VA examination report, and the July 2006 to August 2009 records of treatment for heart problems including CHF, the examiner should determine:

a) Whether it is at least as likely as not (i.e. a 50 percent probability or more) that the Veteran's COPD is related to his in-service exposure to herbicides including Agent Orange; 

b) If so, whether it is at least as likely as not (i.e. a 50 percent probability or more) that such COPD caused or aggravated (i.e. permanently worsened beyond the natural progression of the disorder) any heart disorder, to include CHF, and/or hypertension; and 

c) Whether it is at least as likely as not (i.e. a 50 percent probability or more) that the Veteran has had ischemic heart disease at any time since his February 2010 claim for benefits. 

A complete rationale for all opinions must be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall explain whether inability to provide a more definitive opinion is the result of a need for additional information, or whether he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.  

2.  After completing the above, and any other development deemed necessary, readjudicate the issues remaining on appeal.  If any benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


